 1

 2                                                                       Honorable Benjamin H. Settle

 3

 4

 5

 6

 7

 8

 9

10                                           UNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF WASHINGTON
11                                                    AT TACOMA

12    JEAN PIERRE REY, an individual, and ILZE
      SILARASA, an individual,
13                                                                NO.: 3:14-cv-05093 BHS
                                       Plaintiff,
14                                                                SECOND ORDER
                                  v.                              IMPLEMENTING JUNE 13, 2019
15                                                                ORDER GRANTING
      MICHEL REY and RENEE REY, husband and                       PLAINTIFFS’ MOTION
16    wife; US INVESTMENT GROUP                                   REGARDING SALE OF REAL
      CORPORATION, a Washington corporation; US                   PROPERTIES, ETC.
17    GROWING INVESTMENTS INC., a
      Washington corporation; VISITRADE INC., a                   Clerk’s Action Required
18    Washington corporation; BUILDERS SURPLUS
      NORTHWEST INC., a Washington corporation;
19    and NEVAWA, INC., a Nevada corporation,
                                       Defendants.
20
                THIS MATTER having come on for determination upon the Second Motion To Implement
21
     Order Implementing June 13, 2019 Order Granting Plaintiff’s Motion Regarding Sale of Real
22
     Properties submitted by Plaintiffs Jean Pierre Rey and Ilze Rey and Defendant Visitrade, Inc., Dkt.
23

24   SECOND ORDER
                                                                                       MDK LAW
     IMPLEMENTING JUNE 13, 2019 ORDER GRANTING                            777 108th Avenue Northeast, Suite 2000
     PLAINTIFFS’ MOTION REGARDING SALE OF                                      Bellevue, Washington 98004
25   REAL PROPERTIES, ETC.                                                           (425) 455-9610
     Rey, et un. v. Rey, et al. - 1
 1   no. 178, the sum of One Million Six Hundred Eighty Eight Thousand Five Hundred Seventy

 2   Dollars and Thirty Eight Cents ($1,688,570.38) into the Registry of the United States District Court

 3   for the Western District of Washington at Tacoma on the 9th day of August, 2019 from the sale of

 4   the Firehouse Property, together with a subsequent deposit into said registry in the amount of

 5   Thirteen Thousand Three Hundred Ninety Eight Dollars ($13,398.00) on the 10th day of

 6   September, 2019 (“the Firehouse proceeds”), and the Court having reviewed the records and files

 7   herein and finding good cause therefore, NOW, THEREFORE:

 8                                                   ORDER

 9              IT IS HEREBY ORDERED that the Clerk is authorized and directed to draw one check on

10   the Firehouse proceeds deposited in the registry of this Court in the principal amount of One

11   Hundred Eighty Thousand Dollars ($180,000.00) minus any statutory users fees, made payable to

12   Ortoli Rosenstadt, LLP (“Ortoli”), 366 Madison Avenue, 3rd Floor, New York, NY 10017, to be

13   deposited into the Ortoli Rosenstadt, LLP escrow account, and;

14              IT IS FURTHER ORDERED that from said funds, Ortoli shall pay to itself from its escrow

15   account the sum of Sixty Six Thousand Seven Hundred Seventy Three Dollars and Sixty Five

16   Cents ($66,773.65) in full satisfaction of its claim for reimbursement of funds it advanced with

17   respect to the maintenance and repair of the 5920 Lausanne Drive, Reno, Nevada property (“the

18   Residential Property”) without further consent from the other parties hereto;

19              IT IS FURTHER ORDERED that from the remainder of said funds in its escrow account,

20   with and only with the prior written consent of undersigned counsel of Plaintiffs Jean Pierre and

21   Ilze Ray that will not be unreasonably withheld or by further order of the Court, Ortoli shall pay

22   third parties for the maintenance of and repairs to the Residential Property, including but not

23   limited to:

24   SECOND ORDER
                                                                                        MDK LAW
     IMPLEMENTING JUNE 13, 2019 ORDER GRANTING                             777 108th Avenue Northeast, Suite 2000
     PLAINTIFFS’ MOTION REGARDING SALE OF                                       Bellevue, Washington 98004
25   REAL PROPERTIES, ETC.                                                            (425) 455-9610
     Rey, et un. v. Rey, et al. - 2
 1                     •     Washoe County, Nevada, for real property taxes;

 2                     •     BIG Construction, Inc. to complete the reconstruction of a bathroom;

 3                     •     Airhart, Ltd. to replace one furnace;

 4                     •     H & H Landscape, LLC for completed repairs for water damage;

 5                     •     Other future repairs and maintenance reasonably necessary to effectuate the sale
                             of the Residential Property, including but not limited to the repair of the roof; and
 6                     •     Staging the Residential Property for sale.
 7              All remaining funds shall remain in the District Court’s registry until a subsequent order is
 8   entered by the District Court on notice to counsel for all remaining parties to the lawsuit in
 9   Washington; and
10              IT IS FURTHER ORDERED THAT US Investment Group Corporation, US Growing
11   Investments, Inc., Builders Surplus Northwest, Inc., and Nevawa, Inc. shall be and hereby are
12   dismissed without prejudice; and
13              IT IS FURTHER ORDERED THAT Ortoli Rosenstadt, LLP shall be added as an
14   intervenor third party Plaintiff, and Jean Pierre and Ilze Rey shall be added as intervenor third
15   party Defendants, to reflect the fees dispute between them that will be arbitrated pursuant to the
16   June 13, 2109 Order; and
17              IT IS FURTHER ORDERED THAT the remainder of said June 13, 2019 Order as well as
18   the Order Implementing June 13, 2019 Order Granting Plaintiffs’ Motion Regarding Sale of Real
19   Properties, Etc. entered in this Court on the 20th day of August, 2019, Dkt. No. 179, shall remain
20   in full force and effect, with the exception of ¶2.iv of the former, which shall now read as follows:
21              iv.         All documents that are required to be signed by Visitrade with respect to the sale
22   of the Residential Property, with the exception of ¶¶2.(v) and 2.(vi), shall be signed by Michael
23

24   SECOND ORDER
                                                                                                 MDK LAW
     IMPLEMENTING JUNE 13, 2019 ORDER GRANTING                                      777 108th Avenue Northeast, Suite 2000
     PLAINTIFFS’ MOTION REGARDING SALE OF                                                Bellevue, Washington 98004
25   REAL PROPERTIES, ETC.                                                                     (425) 455-9610
     Rey, et un. v. Rey, et al. - 3
 1   Hunsinger on behalf of Visitrade, only after receiving the consent of either Richard Ortoli, Marc

 2   Gottlieb, or MDK on behalf of Ortoli Rosenstadt, LLP, which shall not be unreasonably withheld.

 3
                IT IS SO ORDERED this 17th day of December, 2019.
 4

 5

 6

 7
                                                         A
                                                        BENJAMIN H. SETTLE
                                                        United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   SECOND ORDER
                                                                                      MDK LAW
     IMPLEMENTING JUNE 13, 2019 ORDER GRANTING                           777 108th Avenue Northeast, Suite 2000
     PLAINTIFFS’ MOTION REGARDING SALE OF                                     Bellevue, Washington 98004
25   REAL PROPERTIES, ETC.                                                          (425) 455-9610
     Rey, et un. v. Rey, et al. - 4
